IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,717-01


                            EX PARTE BRIYON SMITH, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-19-300593-A IN THE 167TH DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of aggravated assault and sentenced to ten years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that plea was involuntary because the plea agreement was conditioned

on an agreement for shock probation if Applicant successfully completed the initial portion of his

sentence. Based on the record, the trial court has determined that Applicant completed his portion

of the bargain, but counsel failed to timely file a motion for shock probation. It also determined that

the plea agreement was conditioned on an agreement for shock probation.

       Relief is granted. Brady v. United States, 397 U.S. 742 (1970). The judgment in cause
                                                                                                  2

number D-1-DC-19-300593 in the 165th District Court of Travis County is set aside, and Applicant

is remanded to the custody of the Sheriff of Travis County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from the date of

this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: May 18, 2022
Do not publish